DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin Prince on 7/28/2022.
The application has been amended as follows: 

1. (currently amended) A mop base including an anti-detachment device and a cleaning cloth with tabs where said anti-detachment device [[of]]and at least one of the tabs of the cloth [[is]]are joined to the mop base and arranged near transverse edges of the base, the anti-detachment device is fixed to the base and is immovable relative to the mop base and configured as a rotated U or open C, a lower horizontal rod of the anti-detachment device is solidly joined to the base and creates a housing with a slot for said tab on a transverse side of the cleaning cloth, the anti-detachment device is open on at least an input side, the anti-detachment device defines an inlet mouth, the inlet mouth defines an opening, at least around a connection between said anti-detachment device and said tab, the opening is open to a side edge of the mop base to provide direct access to a leading edge of the tabs of the cleaning cloth, the opening is greater than a thickness of said tab, allowing said tab to enter into said housing through said open side of the inlet mouth, where said rotated U or open C housing of the anti-detachment device has an upper horizontal rod, where the upper horizontal rod overlaps at least a portion of the tab, to limit relative movements of the tab perpendicular to an insertion direction of the tab inside said anti-detachment device.

2. (currently amended) The mop base of claim 1 wherein the lower horizontal rod of the anti- detachment device configured as [[a]]said rotated U or open C coincides with a surface of the base to which the anti-detachment device is joined and from where a vertical rod starts.  

3. (previously presented) The mop base of claim 1 wherein said anti-detachment device extends for a limited section of said tab and provides for operation-2-Appl. No.17054034 Filed:11/09/2020of a coupling and detachment system on the mop base during installation or replacement operations.  

4. (currently amended) The mop base of claim 1 wherein the opening of the housing of the anti-detachment device is sized to accommodata laminar tab therein.  

5. (previously presented) The mop base of claim 1 wherein said anti-detachment device is positioned on both sides of a coupling device, and wherein said housing is closed at least on one side contiguous to the inlet, allowing said sides to create a stop guide for auto-centering insertion of the tab connecting to side edges of said tab.  

6. (Previously presented) The mop base of claim 1 wherein said anti-detachment device has a rear wall, opposite to a front opening side, with a closed stop that constitutes a limit to a front part of the tab, thereby defining an extent of the insertion of the tab within a coupling device.
  
7. (previously presented) The mop base of claim 2 wherein said anti-detachment device extends for a limited section of said tab and provides for operation of a coupling and detachment system on the mop base during installation or replacement operations.  

8. (currently amended) The mop base of claim 2 wherein the opening of the housing of the anti-detachment device is sized to accommodatea laminar tab therein.  

9. (previously presented) The mop base of claim 2 wherein said anti-detachment device is positioned on both sides of a coupling device, and wherein said housing is closed at least on one side contiguous to the inlet, allowing said sides to create a stop guide for auto-centering insertion of the tab connecting to side edges of said tab.  

10. (Previously presented) The mop base of claim 2 wherein said anti-detachment device has a rear wall, opposite to a front opening side, with a closed stop that constitutes a limit to a front part of the tab, thereby defining an extent of the insertion of the tab within a coupling device.  

11. (Currently Amended) A mop base comprising: 
	a base lower surface configured to have a cleaning cloth attached thereto for cleaning; 
	a base upper surface opposite the base lower surface; 
	a first side and a second side, opposite the first side, the first and second sides connecting the base lower surface with the base upper surface; and 
	a first anti-detachment member comprising: 
		a first support member extending upward from the base upper surface in a direction away from the base upper surface and the base lower surface, the first support member terminating at a first distal end; and 
		a first extension member extending outward from the first distal end toward the first side, spaced apart a first predetermined distance from the base upper surface; and 
	a coupling and detachment system having an arm resiliently urged toward the base upper surface between the first anti-detachment member and the first side. 

12. (currently amended) The mop base of claim 11, further comprising: a second anti-detachment member comprising: a second support member extending upward from the base upper surface in [[a]]the direction away from the base upper surface and the base lower surface, the second support member terminating at a second distal end; and a second extension member extending outward from the second distal end toward the second side, spaced apart a second predetermined distance from the base upper surface.  

13. (previously presented) The mop base of claim 12, wherein the first anti-detachment member is spaced away from the first side a first distance and the second anti-detachment member is spaced away from the second side a second distance, the first distance being equal to the second distance.  

14. (currently amended) The mop base of claim 11, where the first predetermined distance is sized to receive a tab of a cleaning cloth therein when [[a]]said cleaning cloth is attached to the mop base.  

15. (Canceled) 

16. (Currently Amended) The mop base of claim [[15]]11, wherein the arm has a surface perpendicular to a plane of the base upper surface.

17. (Currently Amended) A cleaning apparatus comprising: 
	a mop base comprising: 
		a base lower surface; 
		a base upper surface opposite the base lower surface; 
		a first side and a second side, opposite the first side, the first and second sides connecting the base lower surface with the base upper surface; and 
		a first anti-detachment member comprising: a first support member extending upward from the base upper surface in a direction away from the base upper surface and the base lower surface, the first support member terminating at a first distal end; and a first extension member extending outward from the first distal end toward the first side, spaced apart a first predetermined distance from the base upper surface;
	a coupling and detachment system having an arm resiliently urged toward the base upper surface between the first anti-detachment member and the first side, and a cleaning cloth comprising: a cleaning cloth upper surface removably disposed against the base lower surface; a first tab on a first side of the cleaning cloth, the first tab at least partially insertable into the first anti-detachment member, between the first extension member  and the base upper surface, when the cleaning cloth is disposed on the mop base.  

18. (currently amended) The cleaning apparatus of claim 17, further comprising: a second anti-detachment member comprising: a second support member extending upward from the base upper surface in [[a]]the direction away from the base upper surface and the base lower surface, the second support member terminating at a second distal end; and-5-Appl. No.17054034 Filed:11/09/2020a second extension member extending outward from the second distal end toward the second side, spaced apart a second predetermined distance from the base upper surface, wherein the cleaning cloth further comprises a second tab  on a second side of the cleaning cloth, the second tab at least partially insertable into the second anti-detachment member, between the second extension member and the base upper surface, when the cleaning cloth is disposed on the mop base.

19. (previously presented) The cleaning apparatus of claim 17, where the first predetermined distance is greater than a thickness of the first tab of the cleaning cloth.

Reasons for Allowance
Claims 1-14 and 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1 (previously presented), the prior art considered as a whole, alone or in combination, neither anticipates nor renders obvious “the anti-detachment device is fixed to the base and is immovable relative to the mop base and configured as a rotated U or open C, a lower horizontal rod of the anti-detachment device is solidly joined to the base” together in combination with the rest of the limitations in the independent claim. Where the term “solidly joined” in defined per the Merriam-Webster dictionary as “not interrupted by a break or opening”.
	Claims 2-10 are allowed as being dependent on claim 1.
	Regarding claims 11 (Currently amended) and 17 (Currently Amended), Thielen (US Patent No. 4,225,998) discloses in figure 2, a mop base (fig 1, 10) comprising: 
	a base lower surface (bottom of 16) configured to have a cleaning cloth (12) attached thereto for cleaning (12 is attached to 16); 
	a base upper surface (top of 15) opposite the base lower surface (the top surface of 15 is opposite to the bottom surface of 16); 
	a first side (right side that 12 contacts the side of 15 and 16) and a second side (left side that 12 contacts the side of 15 and 16), opposite the first side (the right and left sides of 15 and 16 are opposite each other), the first and second sides connecting the base lower surface with the base upper surface (the right and left sides connect the top of 15 and the bottom of 16); and 
	a first anti-detachment member (11) comprising: 
		a first support member (20) extending upward from the base upper surface in a direction away from the base upper surface and the base lower surface (20 extends upward from the top of 15), the first support member terminating at a first distal end (23); and 
		a first extension member (23a) extending outward from the first distal end (23) toward the first side (23a extends towards the right side), spaced apart a first predetermined distance from the base upper surface (23a is spaced apart from the top of 15 by the length of 20 and 23 and is thus a predetermined dimension); and 
	a cleaning cloth (12) comprising: a cleaning cloth upper surface removably disposed against the base lower surface (surface that touches the bottom surface of 16); a first tab on a first side of the cleaning cloth (12 has right side tab), the first tab at least partially insertable into the first anti-detachment member (12 is insertable the space between 22 and 23a), between the first extension member (23a) and the base upper surface (top surface of 15), when the cleaning cloth is disposed on the mop base (see figure 3 showing 12 being disposed on 10).
	However the prior art considered as a whole, alone or in combination, neither anticipates nor renders obvious “a coupling and detachment system having an arm resiliently urged toward the base upper surface between the first anti-detachment member and the first side” together in combination with the rest of the limitations in the independent claim.
	Claims 12-14 and 16 are allowed as being dependent on claim 11.
	Claims 18-19 are allowed as being dependent on claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Calderon (US Patent No. 10,028,634) teaches a mop having a wire frame and an insert that connects to the wire fame and is inserted into the mop cloth. The insert having being a single piece clip, but does not teach the mop cloth having tabs and a mop base, and does not teach the slot opening outwards towards the edge.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979. The examiner can normally be reached M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723